 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDINDEPENDENT RICEMILL,INC.andRICEWORKERSLOCAL 321, NA-TIONAL AGRICULTURALWORKERS UNION,AFL,PETITIONER.CaseNo. 15-RC-1142. February 7,1955Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Elections in a consolidatedproceeding involving 6 Crowley, Louisiana, companies and the sameinternational union,' elections were conducted on November 10, 1954,for employees of the instant Employer and two other companies, andon November 16, 1954, for the employees of the 3 remaining compa-nies.The ballots cast in the earlier elections were impounded by theRegional Director and were counted after the completion of the ballot-ing in the three later elections on November 16, 1954.The tally ofballots furnished the parties herein showed that there were 19 votescast, of which 11 were for and 4 against the Petitioner. There werefour challenged ballots.Thereafter, the Employer filed timely objections to the election.After an investigation, the Regional Director issued a report on ob-jections in which he recommended that the objections be overruled andan appropriate certification of representatives be issued by the Board.The Employer filed exceptions to the Regional Director's report.The Employer asserts that the Regional Director acted improperlyin impounding rather than immediately counting the ballots of theemployees of the Employer on November 10, 1954. The Employercontends further that it had no way of ascertaining that the ballotswere not tampered with or that different ballots were not substitutedfor those actually cast.The Regional Director states in his report that the original planto conduct all 6 elections on November 16, 1954, was changed at therequest of 1 of the employers' representatives who could not be presenton that date.The Regional Director indicates that his reason for im-pounding the November 10, 1954, ballots was to prevent any possi-bility of "chain voting" and to avoid placing either the employers orthe union at any disadvantage by announcing the results of the ballot-ing of November 10, 1954, prior to the completion of the November16, 1954, elections.Concerning the custody of the ballots, the Re-gional Director points out that the ballot box, which was sealed andinitialed by three Board agents and an employer observer, remainedin the personal custody of a Board agent until November 16, 1954,when the box was opened in the presence of the employer observerwho confirmed that the seal had been kept intact.The Board has considered the Employer's objections, the RegionalDirector's report and the Employer's exceptions thereto, and hereby1Imperial Rice Mills,Inc., et at,110 NLRB 612111 NLRB No. 81. REIN COMPANY537adopts the findings and recommendations of the Regional Director inview of the Board's long-established policy, absent unusual circum-stances, not to interfere with the Regional Director in the exercise ofhis discretion in making arrangements with respect to the conduct ofelections and the counting of ballots.Accordingly, as it appears thatthe Petitioner has secured a majority of the valid votes cast in the elec-tion, we shall certify the Petitioner as the bargaining representative,of the employees in the appropriate unit.[The Board certified Rice. Workers Local 321, National Agricul-turalWorkers Union, AFL, as the designated collective-bargainingrepresentative of the employees of the Employer in the unit foundappropriate.]REIN COMPANYandHOUSTON PRINTINGPRESSMEN& ASSISTANTS'UNION No. 71, INTERNATIONAL PRINTINGPRESSMEN& ASSISTANTS'UNION OF NORTH AMERICA, AFL, PETITIONER.Case No. 39-RC-728.February 8, 1955Supplemental Decision,Order,and Direction of Second ElectionOn June 25, 1954, pursuant to the Board's Decision and Directionof Election,' an election by secret ballot was conducted under the di-rection and supervision of the Regional Director for the SixteenthRegion, among the employees in the unit heretofore found appropri-ate.At the conclusion of the election, a tally of ballots was furnishedthe parties.The tally shows that of approximately 42 eligible voters,39 cast ballots, of which 12 were for the Petitioner, 21 were againstthe Petitioner, and 6 were challenged.On June 30, 1954, the Petitioner filed timely objections to conductaffecting the results of the election. In accordance with the Rules andRegulations of the Board, the Regional Director conducted an inves-tigation of the objections and, on July 26, 1954, issued and served onthe parties his report on objections to conduct affecting results of elec-tion, in which he found merit in the Petitioner's objections, and recom-mended that the Board set aside the election.Thereupon the Em-ployer filed exceptions to the Regional Director's report.In his report, the Regional Director found that on the day beforethe election the Employer posted on its bulletin board a 7-page letterto the employees, and also placed copies of the letter on the desks ofdepartmental foremen where they were picked up by the employees.The final paragraph of the letter reads as follows :The law of the land does not require the Rein Company after anelection to negotiate its present benefits into the contract that the3Rein Company,108 NLRB 598111 NLRB No. 89.